BROSMAN, Judge
(concurring):
I concur with the author of the principal opinion.
It seems clear to me that — so far as the instructional question is concerned —this case was contested at the trial level solely on the theory that the accused was incapacitated from performing the required duty because of the presence of a temporary psychosomatic ailment. Since it was assumed that his physical symptoms had their etiology in the accused’s mental state, the law officer correctly focused the court-martial’s attention on that condition by means of accurate instructions on sanity.
This does not at all seem to be a Heims case — -and I am sure that Judge Latimer is correct in suggesting that, where there is no claim that incapacity is based on a physical injury or deficiency, but instead entirely on combat exhaustion or the like, the only instruction demanded is one having to do with a mental disease, defect or derangement which might have served to deprive of ability to know right from wrong and adhere to the former. Cf. *602United States v. Heims, 3 USCMA 418, 12 CMR 174. However, if the symptoms only had been the subject of testimony, and the evidence had not related them tightly to the accused’s mental condition, then we might well face a different problem.